In an action, inter alia, for a judgment declaring that the plaintiff has the exclusive right to the possession of certain real property, the defendant appeals from an order of the Supreme Court, Nassau County (Carter, J.), entered October 1, 2001, which denied her motion, among other things, to permanently enjoin the plaintiff from erecting certain signs at the entrance to a driveway on the property.
Ordered that the appeal is dismissed, without costs or disbursements, and the order entered October 1, 2001, is vacated.
Since the order appealed from was issued after the plaintiff’s death, and there has not been any substitution of a personal *349representative of his estate, it was a nullity and must be vacated. The purported appeal from the order must be dismissed (see Bluestein v City of New York, 280 AD2d 506; Halperin v Waldbaum’s Supermarket, 236 AD2d 514, 515; Ludlam Stead v Rezza, 118 AD2d 628). Florio, J.P., O’Brien, Adams and Crane, JJ., concur.